Citation Nr: 0831313	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-01 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for right ear hearing loss.

2.  Entitlement to an increased (compensable) disability 
rating for otitis media with perforation of the right 
eardrum.

3.  Entitlement to an effective date earlier than December 9, 
2004, for service connection for post-traumatic stress 
disorder (PTSD).

4.  Entitlement to an effective date earlier than December 9, 
2004, for service connection for tinnitus.

5.  Entitlement to an effective date earlier than December 9, 
2004, for service connection for a scar residual to 
amputation of the left second toe.

6.  Entitlement to an effective date earlier than December 9, 
2004, for an increase to a 20 percent disability rating for 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Houston, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO continued 0 
percent, noncompensable disability ratings for right ear 
hearing loss and for otitis media with perforation of the 
right eardrum.  The RO granted service connection for PTSD, 
tinnitus, and a scar residual to amputation of the left 
second toe, and assigned an effective date of December 9, 
2004, for service connection for each of those conditions.  
The RO increased the disability rating for duodenal ulcer 
from 10 percent to 20 percent, and established an effective 
date of December 9, 2004, for that increase.

The issues of increased disability ratings for right ear 
hearing loss and for otitis media with perforation of the 
right eardrum are addressed in the REMAND portion of the 
decision below, and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO received the veteran's claim for service 
connection for PTSD on December 9, 2004.

2.  The RO received the veteran's claim for service 
connection for tinnitus on December 9, 2004.

3.  The veteran raised a claim for service connection for a 
scar residual to amputation of the left second toe through 
his claim for an increased rating for residuals of the 
amputation of the toe.  The received that claim on December 
9, 2004.

4.  The RO received the veteran's claim for an increased 
rating for duodenal ulcer on December 9, 2004.

5.  No evidence has been submitted or identified that would 
have shown, between December 9, 2003, and December 8, 2004, 
that the veteran's disability due to duodenal ulcer had 
increased.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
9, 2004, for the grant of service connection for PTSD have 
not been.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).

2.  The criteria for an effective date earlier than December 
9, 2004, for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).

3.  The criteria for an effective date earlier than December 
9, 2004, for the grant of service connection for a scar 
residual to amputation of the left second toe have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).


4.  The criteria for an effective date earlier than December 
9, 2004, for the assignment of a 20 percent disability rating 
for duodenal ulcer have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Dates for Granted Benefits

In a June 2005 rating decision, the RO granted service 
connection for PTSD, tinnitus, and a scar residual to 
amputation of the left second toe, and assigned an effective 
date of December 9, 2004, for service connection for each of 
those conditions.  The RO increased the disability rating for 
duodenal ulcer from 10 percent to 20 percent, and assigned an 
effective date of December 9, 2004, for the increase.  The 
veteran has appealed for effective dates earlier than 
December 9, 2004, for each of those granted benefits.  In his 
January 2007 substantive appeal, the veteran noted that those 
disabilities were incurred during service in 1969.  He 
asserted that it was fair that he receive compensation for 
those disabilities effective from the time of service.

The effective date of disability compensation is the day 
following separation from active service if a claim for 
compensation is received within one year after separation 
from service.  If the claim is received more than one year 
after separation from service, the effective date is the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Within a year after his separation from service in 1970, the 
veteran filed claims for compensation for several disorders.  
He did not at that time claim service connection for PTSD or 
tinnitus.  Many years later, in a 2004 claim, he asserted 
that he had PTSD and tinnitus.  The RO stamped that claim as 
received December 9, 2004.  Service connection for those 
disorders cannot be earlier than the date of receipt of the 
claim.  The Board therefore denies an effective date earlier 
than December 9, 2004, for service connection for PTSD or 
tinnitus.

During service, the RO sustained injuries that resulted in 
amputation of part of his right foot and of his left second 
toe.  In an October 1971 rating decision, the RO granted 
service connection for amputation of the left second toe.  
The RO evaluated the injury under 38 C.F.R. § 4.71a, 
Diagnostic Code 5172.  That Diagnostic Code provides that 
amputation of one or two toes other than the great toe, 
without metatarsal involvement, is rated at 0 percent.  The 
RO assigned a 0 percent rating.

The veteran did not appeal the rating that the RO assigned in 
1971.  The issue of the evaluation of residuals of the left 
second toe amputation was not raised again until the December 
2004 claim, in which the veteran asserted that his service-
connected disabilities, including disability residual to the 
loss of a toe on his left foot, had become worse.  The 
veteran had a VA medical examination in March 2005.  The 
examiner noted that the stump of the amputated left second 
toe had a scar that was tender, depressed, adherent, and 
disfiguring.  In the June 2005 rating decision, the RO 
continued a 0 percent rating for amputation of the left 
second toe.  The RO granted service connection for a separate 
disability, a scar residual to the left second toe 
amputation.  The RO assigned a separate 10 percent rating for 
the scar under 38 C.F.R. § 4.118, Diagnostic Code 7804, which 
provides for a 10 percent rating for a scar that is painful 
on examination.

The issue of service connection for a scar residual to the 
toe amputation, as a disability separate from the amputation 
itself, was in effect raised by the veteran's December 2004 
claim for an increased rating for residuals of the toe 
amputation.  The effective date for that separate disability 
cannot be earlier than the date of receipt of that claim, 
which was December 9, 2004.  The Board denies the appeal for 
an earlier effective date.

In the October 1971 rating decision, the RO granted service 
connection for duodenal ulcer and assigned a 10 percent 
disability rating.  On December 9, 2004, the RO received the 
veteran's claim for an increased rating for that disability.  
The effective date for an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  


The RO has evaluated the veteran's duodenal ulcer under 
38 C.F.R. § 4.114, Diagnostic Code 7305.  The criteria for 
different ratings under that code are the frequency, 
severity, and persistence of symptoms.  The claims file 
contains records of VA outpatient treatment of the veteran in 
2003 and 2004.  Those records are silent as to the symptoms 
of the veteran's duodenal ulcer during that period.  It did 
not become factually ascertainable, during the year preceding 
the veteran's increased rating claim, that an increase in his 
duodenal ulcer disability had occurred.  Therefore, the 
effective date for the rating increase must be December 9, 
2004, the date VA received the claim, and no earlier.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

In this case, complete notice was sent in letters dated in 
January 2005, March 2006, and March 2007; and the claims were 
readjudicated in a July 2007 supplemental statement of the 
case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the effective date issues 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  
Therefore, the Board concludes that VA has substantially 
complied with the notice and assistance requirements, and 
that the veteran is not prejudiced by a decision on the 
effective date issues at this time.


ORDER

Entitlement to an effective date earlier than December 9, 
2004, for service connection for PTSD is denied.

Entitlement to an effective date earlier than December 9, 
2004, for service connection for tinnitus is denied.

Entitlement to an effective date earlier than December 9, 
2004, for service connection for a scar residual to 
amputation of the left second toe is denied.

Entitlement to an effective date earlier than December 9, 
2004, for an increase to a 20 percent disability rating for 
duodenal ulcer is denied.


REMAND

The veteran is seeking a higher disability rating for 
service-connected right ear hearing loss.  The claims file 
contains the report of VA audiological testing performed in 
March 2005.  Records of VA outpatient treatment of the 
veteran reflect that he had audiological testing again in 
April 2006.  The April 2006 treatment notes stated generally 
that the veteran had mild to severe right ear hearing loss; 
but the notes did not show the specific test results, with 
the puretone thresholds in decibels at the frequencies of 
1000, 2000, 3000 and 4000 Hertz.  Such test results are the 
basis for evaluating hearing loss.  See 38 C.F.R. § 4.85 
(2007).  In May 2006, the veteran expressed his feeling that 
VA audiological testing was not representative of his actual 
hearing.  In order to clarify the current level of hearing 
impairment in the veteran's right ear, the Board will remand 
the issue for new VA audiological testing.

In 1971, the RO granted service connection for several 
disabilities claimed by the veteran.  The RO granted service 
connection for defective hearing in the right ear, and 
granted service connection, as a separate condition, for 
otitis media with perforation of the right eardrum.  In a 
December 2004 claim for increased and additional benefits, 
the veteran noted that he had residuals of an eardrum injury, 
hearing loss, and tinnitus.  In a June 2005 rating decision, 
the RO denied granted service connection for tinnitus.  The 
RO continued separate 0 percent ratings for right ear hearing 
loss and for otitis media with perforation of the right 
eardrum.

In February 2006, the veteran submitted a notice of 
disagreement (NOD) regarding some of the issues denied in the 
June 2005 rating decision.  The veteran wrote:

Specifically, I disagree with the 
evaluation of my right ear, my hearing 
loss and the effective date of benefits.  
I continue to get a great deal of 
treatment for my disabilities at VAMC 
Houston and they are considering serious 
surgery.

The RO issued a statement of the case (SOC) in November 2006.  
The SOC included as issues the rating for hearing loss of the 
right ear, and effective dates for several granted benefits; 
but did not include the issue of the rating for otitis media 
with perforation of the right eardrum.  In a January 2007 
substantive appeal, the veteran wrote:

My next appeal is for my right inner ear.  
Since the appeal, I have received a 
hearing aid.  I feel, since my right 
inner ear was damaged in Viet Nam, it 
should be covered under my medical 
disability.

An SSOC that the RO issued in July 2007 also addressed the 
rating for hearing loss, but not the rating for otitis media 
and eardrum perforation.  

A rating decision becomes final when a claimant does not file 
an NOD within one year after the decision is issued.  
38 U.S.C.A. § 7105 (West 2002).  A written communication 
expressing dissatisfaction or disagreement with a rating 
decision and a desire to contest the result will constitute 
an NOD.  While special wording is not required, the NOD must 
be in terms which can reasonably be construed as disagreement 
with the determination and a desire for appellate review.  
38 C.F.R. § 20.201 (2007).  It appears from the veteran's 
statements that he sought to appeal both the rating for 
hearing loss and the rating for otitis media with eardrum 
perforation.  His February 2006 statement constitutes an NOD 
with the June 2005 rating decision.

When a claimant files a timely NOD, the agency of original 
jurisdiction (in this case, the RO), must prepare and send to 
the claimant an SOC.  38 C.F.R. § 19.26 (2007).  The RO has 
not sent the veteran an SOC addressing his appeal for an 
increased rating for otitis media with perforation of the 
right eardrum.  When a claimant submits a statement that 
constitutes an NOD, and the RO does not issue an SOC on that 
issue, the Board should remand the issue to the RO for the 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  The Board therefore remands the issue to the 
RO to issue an SOC.

Accordingly this case is REMANDED for the following action:

1.  Issue a statement of the case to the 
veteran and his representative, 
addressing the issue of entitlement to an 
increased disability rating for otitis 
media with perforation of the right 
eardrum.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2007).  Then, only if an 
appeal is timely perfected, should the 
issue be returned to the Board for 
further appellate consideration, if 
otherwise in order.

2.  Schedule the veteran for VA 
audiological testing.  The testing must 
include a puretone audiometry test, 
showing the puretone thresholds in 
decibels at the frequencies of 1000, 
2000, 3000 and 4000 Hertz, and must also 
include the Maryland CNC controlled 
speech discrimination test.  Add the 
report of the full test results to the 
veteran's claims file.

3.  Thereafter, the RO should review the 
expanded record and determine if the 
claim for an increased rating for right 
ear hearing loss be granted.  If that 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
these issues.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


